

	

		II

		109th CONGRESS

		2d Session

		S. 2251

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2006

			Mr. Wyden introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Energy Policy Act of 2005 to repeal the

		  ultra-deepwater and unconventional onshore natural gas and other petroleum

		  research and development program.

	

	

		1.Short titleThis Act may be cited as the

			 Withdraw Energy Addicting New

			 Subsidies Act of 2006 or the WEANS Act of

			 2006.

		2.Repeal of

			 ultra-deepwater and unconventional onshore natural gas and other petroleum

			 research and development programSubtitle J of title IX of the Energy Policy

			 Act of 2005 (42 U.S.C. 16371 et seq.) is repealed.

		

